Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 27, 2017

The Court of Appeals hereby passes the following order:

A18A0560. BASIL R. MINOTT v. STEPHEN J. PRIMM et al.

      Plaintiff Basil Minott appeals the trial court’s order granting the defendants’
motion to dismiss this civil action. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Perlman v.
Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012). Minott’s May 25, 2017
notice of appeal is untimely, as it was filed 44 days after entry of the trial court’s
order on April 11, 2017. Consequently, this appeal is hereby DISMISSED for lack
of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/27/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.